                 Case 13-17827-JKO         Doc 178     Filed 12/10/18     Page 1 of 3




    ORDERED in the Southern District of Florida on December 7, 2018.




                                                         John K. Olson, Judge
                                                         United States Bankruptcy Court
_____________________________________________________________________________

                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov
   In re:                                                                                Chapter 13
                                                                            Case No.: 13-17827-JKO
   JOSE LUIS CASTRO,

         Debtor.
   ____________________________/

             AGREED ORDER ON DEBTOR’S AMENDED MOTION TO COMPEL
              CREDITOR U.S. BANK TRUST, N.A., AS TRUSTEE OF BUNGALOW
            SERIES F TRUST C/O BSI FINANCIAL COMPLIANCE WITH DEBTORS
               DISCHARGE AND FOR SANCTIONS PURSUANT TO RULE 9011

            THIS MATTER, came before the Court on November 27, 2018 upon Debtor’s Amended

   Motion to Compel Creditor U.S. Bank, N.A., as Trustee of Bungalow Series F Trust c/o BSI

   Financial Compliance with Debtors Discharge and for Sanctions Pursuant to Rule 9011. The

   Court noting that the parties are in agreement and being otherwise fully advised in the premises,

   finds it appropriate to enter an order on the Motion. Accordingly, it is hereby

            ORDERED, as follows:

            1.    The Motion is hereby GRANTED in part and DENIED in part.
              Case 13-17827-JKO        Doc 178     Filed 12/10/18    Page 2 of 3
                                                                        Case No.: 13-17827-JKO



       2.     BSI Financial Services, As Servicing Agent For U.S. Bank Trust N.A. As Trustee

Of Bungalow Series F Trust (“Secured Creditor”) has completed a reconciliation of Debtor’s

mortgage Loan secured by the real property located at 9755 NW 52nd St., Apt 315, Doral, FL

33178, and corresponding documentation was provided to Debtor’s Counsel.

       3.     After Secured Creditor’s reconciliation of the Debtor’s Loan account and prior to

the December 1, 2018 payment, the Debtor is presently due for the April 1, 2018 installment

payment with a total post-bankruptcy Arrears amount of $5,952.61, plus a separate Escrow

Shortage due in amount of $8,763.48. The unpaid principal balance due as of November 28,

2018 is $161,335.74.

       4.     The Parties agree that the Debtor shall be permitted to cure the post-bankruptcy

Arrears of $5,952.61 over a period of 24 months, in monthly installments of $248.02.

       5.     The Parties agree that the Debtor shall be permitted to cure the Escrow Shortage

of $8,763.48 over a period of 36 months, in monthly installments of $243.43.

       6.     The total monthly payment coming due on December 1, 2018 will be in the

amount of $1,690.04. The breakdown of this payment includes Principal and Interest in amount

of $969.12, ongoing Escrow in the amount of $229.47, Escrow Shortage, paid over a term of 36

months, in the amount of $243.43, and the payment delinquency, paid over a term of 24 months,

in the amount of $248.02.

       7.     The ongoing monthly installment payments shall continue to become due in this

amount and on a monthly basis in accordance with the underlying loan documents, subject to

adjustment for fluctuations in future Escrow obligations, subject to satisfaction of the Escrow

Shortage component after 36 monthly payments, and subject to satisfaction of the post-




                                             -2-
                Case 13-17827-JKO       Doc 178         Filed 12/10/18   Page 3 of 3
                                                                            Case No.: 13-17827-JKO



bankruptcy Arrears after 24 monthly payments.             All other terms of the underlying loan

documents will remain in full force and effect.

       8.       The Court shall retain jurisdiction to consider and enter such further relief

necessary to enforce the terms and conditions of this Order. All other portions of the Motion not

addressed above are DENIED with prejudice.


                                                  ###
Submitted by:

Chase A. Berger, Esq.
Florida Bar No. 083794
cberger@ghidottiberger.com
GHIDOTTI ǀ BERGER, LLP
3050 Biscayne Blvd. - Suite 402
Miami, FL 33137
Telephone: (305) 502-2808
Facsimile: (954) 780-5578

Copies furnished to:

Chase A. Berger, Esq.
Mr. Berger shall serve a conformed copy of this Order upon all interested parties and shall serve
a Certificate of Service within three (3) days from the date of the Order.




                                                  -3-
